DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 92/14/2022 has been entered.

The parent application 12637856 filed on 12/15/2009.  Applicant’s election without traverse (prejudice) of Species B, including claims 14-19 and 21 in the reply filed on 08/16/2021 is acknowledged. Therefore, the withdrawn non-elected claims 1-13 are cancelled for the allowance of the amended claim 14.  Claim 20 is cancelled.

Allowable Subject Matter
Claims 14-19 and 21 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 14 is allowed since there is no prior teaches a liquid crystal display device, wherein the first substrate has first protrusions and second protrusions in the peripheral region; wherein the first protrusions are arranged in an extending direction of the seal material, and the second protrusions are arranged in the extending direction of the seal material; wherein the seal material covers the first protrusions and the second protrusions in a plan view; wherein the second protrusions are closer to an edge of the first substrate than the first protrusions,  wherein one of the second protrusions is not provided on a line that extends from a center of one of the first protrusions to the edge of the first substrate and intersects the extending direction of the seal material, in the plan view, and wherein another one of the second protrusions is provided on the line that extends from a center of another one of the first protrusions to the edge of the first substrate and intersects the extending direction of the seal material, in the plan view.

Claims 15-19 and 21 are allowed since they depend on the allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871